DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/23/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of persuasive remarks: the 35 U.S.C. 103 rejections of claims 1-19 over Sher et al. and Lim et al. have been withdrawn. The claims are newly rejected under 35 U.S.C. 103 in view of Marie et al. and Miller.
This action is NON-FINAL due to new claim rejections that were not necessitated by any action of Applicant. MPEP 706.07(a).
The status of the claims stands as follows:
Pending claims: 1-19
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-19
Currently rejected claims: 1-19
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Marie et al. (Marie, P., Perrier-Cornet, J. M., and Gervais, P., “Influence of major parameters in emulsification mechanisms using a high-pressure jet,” Journal of Food Engineering, 53 (2002) 43-51).
Regarding claim 1, Marie et al. discloses a method for preparing a processed milk component, the method comprising subjecting milk to high pressure homogenization to produce the processed milk component (p. 43, column 1, ¶2 – column 2, ¶2).
Marie et al. does not specifically disclose subjecting the milk to high pressure jet processing at a hydrostatic pressure of 300-500 MPa to produce the milk component. However, the reference does disclose drawbacks associated with the high pressure homogenization process and suggests that a high pressure jet process could overcome those issues (p. 43, column 2, ¶¶2-3). Marie et al. further teaches that high pressure jet processing may be performed at pressures up to 400 MPa (p. 44, column 1, ¶2). As such, preparing a process milk component via subjecting milk to high pressure jet processing at a pressure in the range of 300-500 MPa would be obvious to a skilled practitioner.
As for claim 3, Marie et al. discloses the hydrostatic pressure as being at least 350 MPa (p. 44, column 1, ¶2).
Claim 2, 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marie et al. (Marie, P., Perrier-Cornet, J. M., and Gervais, P., “Influence of major parameters in emulsification mechanisms using a high-pressure jet,” Journal of Food Engineering, 53 (2002) 43-51) as applied to claim 1 above, and further in view of Miller (U.S. 2008/0032026 A1).
Regarding claim 2, Marie et al. effectively disclose the method of claim 1.
The reference does not specifically disclose the milk as being skim milk.
However, Miller discloses a method for processing milk via high pressure homogenization wherein the milk component is skim milk (Abstract).
It would have been obvious to one having ordinary skill in the art to perform the high pressure jet processing of Marie et al. on skim milk. Marie et al. suggests that the high pressure jet process is a better substitute for high pressure homogenization (p. 43, column 2, ¶¶2-3). Thus, utilization of high pressure jet processing in place of high pressure homogenization for any milk process would be obvious to a skilled practitioner, including in the process of Miller. Using skim milk in such a process would therefore be obvious to a skilled practitioner.
As for claim 4, Miller indicates that the product may be aerated/foamed ([0028]), where motivation for modifying Miller according to Marie et al. was described previously in relation to claim 2. Marie et al. indicates that the high pressure homogenization stabilizes the emulsion (p. 43, column 1, ¶2), which would be expected to likewise stabilize an aerated/foam product. The production of a milk foam that exhibits a foam volume stability index that is improved relative to milk that has not been subjected to high pressure jet processing would thus be obvious.
As for claim 5, Miller discloses the processed milk component as comprising a food additive ([0001]), where motivation for modifying Miller according to Marie et al. was described previously in relation to claim 2.
As for claim 6, Miller discloses isolating the food additive and adding it to a food product ([0026], [0001]), where motivation for modifying Miller according to Marie et al. was described previously in relation to claim 2.
As for claim 7, Miller discloses the mixture comprises lecithin (Abstract) for the purpose of providing “for shelf life and stability” ([0037]). Miller indicates that gums and emulsifiers likewise serve the same purpose ([0037]). Thus, producing a composition without lecithin would be obvious. MPEP 2144.06 II.
As for claims 8 and 10, Miller discloses a semi-solid food product comprising the food additive (specifically, whippable dessert toppings and fillings) ([0001]).
As for claim 9, Miller indicates that the product comprises up to 80% by weight water ([0021]) and indicates that the product may be merely intended for use as a whipped product (i.e., not necessarily whipped) ([0001]). Such a composition is considered to most likely be a liquid product, which itself may likewise be considered a “food product comprising the food additive”. A food product that is liquid would thus be obvious.
As for claim 11, Miller discloses the food product as being a dairy product ([0001]).
As for claim 12, Miller discloses the food product as being a non-dairy product (specifically, pie filling) ([0001]).
Regarding claim 13, Marie et al. discloses a method comprising subjecting milk to high pressure homogenization to produce a processed milk component (p. 43, column 1, ¶2 – column 2, ¶2).
Marie et al. does not specifically disclose subjecting the milk to high pressure jet processing at a hydrostatic pressure of 300-500 MPa to produce the milk component or isolating and adding the processed milk component to a food product wherein the processed milk component functions as an emulsifier. However, Marie et al. does disclose drawbacks associated with the high pressure homogenization process and suggests that a high pressure jet process could overcome those issues (p. 43, column 2, ¶¶2-3). Marie et al. further teaches that high pressure jet processing may be performed at pressures up to 400 MPa (p. 44, column 1, ¶2). As such, preparing a process milk component via subjecting milk to high pressure jet processing at a pressure in the range of 300-500 MPa would be obvious to a skilled practitioner.
Also, Miller discloses isolating and adding the processed milk component to a food product ([0026], [0001]). Marie et al. suggests that the high pressure jet process is a better substitute for high pressure homogenization (p. 43, column 2, ¶¶2-3). Thus, utilization of high pressure jet processing in place of high pressure homogenization for any milk process would be obvious to a skilled practitioner, including in the process of Miller. Isolating and adding the processed milk component to a food product would therefore be obvious to a skilled practitioner.
The limitation that the processed milk component “functions as an emulsifier” does not patentably distinguish the claimed composition from the prior art. MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Since the actual claimed method steps and the composition limitations were described in the prior art, the claimed method is deemed obvious, regardless of how the processed milk component may be characterized as functioning in the food product.
As for claim 14, Marie et al. discloses the hydrostatic pressure as being at least 350 MPa (p. 44, column 1, ¶2).
As for claim 15, Miller discloses the milk component is skim milk (Abstract).
As for claim 16, Miller discloses the food product as being a dairy product ([0001]).
As for claim 17, Miller discloses that the product may be aerated/foamed ([0028]).
As for claim 18, Marie et al. indicates that the high pressure homogenization stabilizes the emulsion (p. 43, column 1, ¶2), which would be expected to likewise stabilize an aerated/foam product. The production of a milk foam that exhibits a foam volume stability index that is improved relative to milk that has not been subjected to high pressure jet processing would thus be obvious.
As for claim 19, Miller discloses a food product comprising the processed milk component ([0001]). The characterization of the processed milk component as an emulsifier does not patentably distinguish the claimed composition from the prior art. MPEP 2144 IV states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Since the actual claimed method steps and the composition limitations were described in the prior art, the claimed composition is deemed obvious, regardless of how the processed milk component may be characterized as functioning in the food product.
Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,390,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims requiring merely the application of high pressure jet processing to milk at a pressure within the claimed range of 300-500 MPa are broader than the claims of the ‘543 patent that require a specific pressure of 400 MPa. The present claims would thus be obvious in light of the ‘543 claims.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-19 over Sher et al. and Lim et al.: Applicant’s arguments (Applicant’s Remarks, p. 2, ¶4 – p. 4, ¶1; Clark Declaration, ¶¶3-4) have been fully considered and are persuasive to the extent that the combination of Sher et al. and Lim et al. is considered insufficient to support obviousness rejections of the present claims, particularly in light of the arguments asserted by the declarant. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Marie et al. and Miller.
Double patenting: Applicant acknowledged the rejections and indicated they would be addressed in due course (Applicant’s Remarks, p. 4, ¶3).
The double patenting rejections of claims 1-19 have been maintained herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Escobar et al. (Escobar, D., Clark, S., Ganesan, V., Repiso, L., Waller, J., and Harte, F., “High-pressure homogenization of raw and pasteurized milk modifies the yield, composition, and texture of queso fresco cheese,” J. Dairy Sci., 94:1201-1210 (2011))
The art made of record that does not qualify as prior art but is nonetheless considered pertinent to arguments asserted by Applicant pertaining to the comparison of high pressure processing techniques:
Mohan et al. (Mohan, M. S., Ye, R., and Harte, F., "Initial study on high pressure jet processing using a modified waterjet on physicochemical and rennet coagulation properties of pasteurized skim milk”, International Dairy Journal, 55 (2016) 52-58), for which two applicants of the present application are co-authors, and where the document states: “Owing to this similarity in the nature of forces acting on the fluid system between HPH and HPJ processing, it is relevant to compare results seen with the physicochemical properties of milk subjected to HPH.” (p. 52, column 2, ¶1).
Claims 1-19 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793